Per Curiam.
This was an accident case, in which the jury rendered a verdict in favor of Jane Cook for $6,000 and in favor of her husband, Frank A. Cook, for $2,000, against the defendant Harvey D. W. Shepard and in favor of the defendant Samuel A. Gruver, the owner of the taxicab in which the plaintiff Jane Cook was riding, when it collided with the automobile of the defendant Harvey D. W. Shepard, on January 31st, 1926, at Madison, New Jersey.
The defendant Harvey W. D. Shepard obtained a rule to show cause. We find nothing in the reasons alleged for a new trial which would justify this court in disturbing the verdict of the jury rendered in the ease.
The rule is discharged, with costs.